Title: To James Madison from James Monroe, 13 October 1787
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Octr. 13. 1787.
I was favor’d with yours by Mr. Blair, and a late one covering one from Mr Jefferson a few days since. I shod. have answer’d the former sooner but defer’d it untill my arrival here whither I was at that time on the point of siting out. Mrs. M. accompanied me & will remain untill my return wh. will not be untill the adjournmt. of the Assembly.
The report from Phila. hath presented an interesting subject to their consideration. It will perhaps agitate the minds of the people of this State, more than any subject they have had in contemplation since the commenc’mt. of the late revolution, for there will be a greater division among the people of character than then took place, provided we are well inform’d as to the sentiments of many of them. It is said that Mr. Henry, Genl. Nelson, Harrison & others are against it. This ensures it a powerful opposition more especially when associated with that of the 2. dissenting deputies.
There are in my opinion some strong objections agnst. the project; wh. I will not weary you with a detail of. But under the predicament in wh. the Union, now stands, & this State in particular with respect to this business, they are overbalanc’d by the arguments in its favor. The assembly will meet to morrow, & we have reason to believe we shall have an house the first or 2d. day. We shall soon find how its pulse beats, & what direction this business will take. I believe there will be no opposition to a convention, however of this I shall be able to give you better information in a few days.
I am happy to hear you have recd. 100. dolrs. from Genl. for his brother Govr. Pinckney. I have been much concern’d that I have not been able to remit you the sums that have been necessary to replace yr. advances as well as fulfil our ingagment with Taylor, but as yet I am unable to do it. I had calculated on considerable sums that were due me, some contracted in a way that seem’d to ensure a payment soon after demanded. In the latter instance I have been entirely disappointed. This induc’d me to have recourse to other means with those on whom I had not that claim. But the administration of justice here did not promise an early decision in my favor. Fortunately I have lately obtain’d a judgmt. against a man of property for near 400 £. It is however under such circumstances that it is possible for him to throw it into chy., altho the event of the business wod. infallibly be as it now stands. Provided I will wait a few weeks he now promises, as at first he did, to pay it. But he hath & may still disappoint me, & if I serve an executn. on him he may take the course suggested above. I give you this detail merely to inform you of my prospects, and at the same time to suggest the propriety of disingaging myself from the contract (if Taylor conceives himself injur’d & cannot wait the result) & of requesting you to do it for me upon the most advantageous terms. I shod. not suggest this to you if I did not know that it were equally difficult for you to raise the money as for myself. Perhaps from this cause both yours & my credit are at this time suffering—which must not be.
